DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1 and 12, filed 8/17/22, have been fully considered but they are not persuasive. 

On page 5-7 of the applicant’s response, the applicant argues that OPPO does not teach updating the PC5 QoS flow based on the one or more QoS parameters, the one or more QoS parameters being determined by the UE-to-network relay based on the identifying that QoS requirements associated with a PC5 QoS flow are not satisfied .
Regarding the arguments above, the examiner respectfully disagrees with the applicant. The Steps 4, 7 and  8 of Figure 6 take place utilizing the UE-to-Network relay. The relay does determine (receive) the requirements of the service (QoS) at the remote UE. Further the modification of the PC5 QoS flow is done at the UE-network relay in step 7, meaning the relay determines the QoS parameters to use to modify the session. Therefore, as the claim language reads, OPPO does teach the argued limitations.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “associated with PC5-U”. It is unclear which what PC5-U is referring to. For examination purposes the examiner will interpret the claim as best understood with PC5-U being any related information of a PC5 flow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OPPO (OPPO, QoS handling for Layer-3 UE-to-Network Relay, pre-SA2#139E_CC_FS_5G_ProSe, 3GPP SA WG2 Meeting, #139E, May 15, 2020, Elbonia), as disclosed in the IDS.

As to claim 1, OPPO teaches a method performed by a user equipment (UE)-to-network relay in a wireless communication system (OPPO, Pg 1 Step 1, a method by a UE to network relay in a network) the method comprising: 
identifying that quality of service (QoS) requirements associated with a PC5 QoS flow are not satisfied,  based on information associated with PC5-U OPPO, Pg 3 Step 6-7, a new QoS flow is required or modification is needed. Identifying a new QoS rule and related QoS parameter. Step 6 identifies that a QoS requirement for a PC5 flow requires modification (not presently satisfied));
based on the identifying, determining one or more QoS parameters for the PC5 QoS flow flow (OPPO, Pg 3 Step 6, generating PC5 parameters for QoS based on the need to modify); and
updating the PCS QoS flow based on the one or more QoS parameters (OPPO, Pg 3 Step 7-8, the existing flow is modified).

As to claim 2, OPPO teaches further comprising: transmitting, to a policy control function (PCF), information associated with the one or more QoS parameters (OPPO, Pg 3 Step 5-6, sending a PCF the service requirement for deciding the QoS parameter).

As to claim 3, OPPO teaches wherein the updating of the PC5 QoS flow comprises: updating the PC5 QoS flow based on an authentication of the one or more QoS parameters (OPPO, Pg 3 Step 3-6, the QoS flow is modified by checking (authenticating) with the AF for service requirements to decide on the PC5 QoS parameter).

As to claim 4, OPPO teaches further comprising: receiving, from a PCF, information associated with QoS mapping rules (OPPO, Pg 3 Step 6, PCC rules (mappings) for QoS control).

As to claim 5, OPPO teaches the UE-to-network relay is pre-configured with QoS mapping rules for the UE-to-network relay is pre-configured (OPPO, Pg 3 Step 6, Fig 6.x.1-1, the information is kept within(pre-configured) in the AF).

As to claim 6, OPPO teaches wherein the PC5 QoS flow is updated via a layer- 2 link modification procedure (OPPO, Pg 3 Step 8, the flow is updated via a layer- link modification procedure).


As to claim 12, OPPO teaches a user equipment (UE)-to-network relay in a wireless communication system (OPPO, Pg 1 Step 1, a UE to network relay in a network), the UE-to-network relay comprising: 
a transceiver (OPPO, Fig 1, a network relay has a transmitter and receiver and processor); and 
at least one processor (OPPO, Fig 1, a network relay has a transmitter and receiver and processor) configured to: 
identifying that quality of service (QoS) requirements associated with a PC5 QoS flow are not satisfied,  based on information associated with PC5-U OPPO, Pg 3 Step 6-7, a new QoS flow is required or modification is needed. Identifying a new QoS rule and related QoS parameter. Step 6 identifies that a QoS requirement for a PC5 flow requires modification (not presently satisfied));
based on the identifying, determining one or more QoS parameters for the PC5 QoS flow flow (OPPO, Pg 3 Step 6, generating PC5 parameters for QoS based on the need to modify); and
updating the PCS QoS flow based on the one or more QoS parameters (OPPO, Pg 3 Step 7-8, the existing flow is modified).

As to claim 13, OPPO teaches wherein the at least one processor is further configured to: transmit, to a policy control function (PCF) entity via the transceiver, information associated with the one or more QoS parameters(OPPO, Pg 3 Step 5-6, sending a PCF the service requirement for deciding the QoS parameter) .

As to claim 14, OPPO teaches wherein the at least one processor is further configured to: update the PC5 QoS flow based on an authentication by the PCF entity for the one or more QoS parameters (OPPO, Pg 3 Step 3-6, the QoS flow is modified by checking (authenticating) with the AF for service requirements to decide on the PC5 QoS parameter).

As to claim 15, OPPO teaches wherein the at least one processor is further configured to: receive, from a PCF via the transceiver, information associated with QoS mapping rules (OPPO, Pg 3 Step 6, PCC rules (mappings) for QoS control).

As to claim 16, OPPO teaches wherein the UE-to-network relay is pre-configured with information associated with QoS mapping rules (OPPO, Pg 3 Step 6, Fig 6.x.1-1, the information is kept within(pre-configured) in the AF)..

As to claim 17, OPPO teaches wherein the PCS QoS flow is updated via a layer-2 link modification procedure  (OPPO, Pg 3 Step 8, the flow is updated via a layer- link modification procedure)..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469